

116 HR 3119 IH: Biliteracy Education Seal and Teaching Act
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3119IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Ms. Brownley of California (for herself, Mr. Carbajal, Mrs. Napolitano, Mr. Cárdenas, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo award grants to States to establish or improve, and carry out a Seal of Biliteracy program to
			 recognize high-level student proficiency in speaking, reading, and writing
			 in both English and a second language.
	
 1.Short titleThis Act may be cited as the Biliteracy Education Seal and Teaching Act or the BEST Act. 2.FindingsCongress finds the following:
 (1)The people of the United States celebrate cultural and linguistic diversity and seek to prepare students with skills to succeed in the 21st century.
 (2)It is fitting to commend the dedication of students who have achieved proficiency in multiple languages and to encourage their peers to follow in their footsteps.
 (3)The study of world languages in elementary and secondary schools should be encouraged because it contributes to a student’s cognitive development and to the national economy and security.
 (4)The congressionally requested Commission on Language Learning, in its 2017 report America’s Languages: Investing in Language Education for the 21st Century, notes the pressing national need for more Americans proficient in two or more languages, for national security, economic growth, and the fulfillment of the potential of all Americans.
 (5)Recognition of student achievement in language proficiency will enable institutions of higher education and employers to readily recognize and acknowledge the valuable expertise of bilingual students in academia and the workplace.
 (6)California has pioneered the first State system in the Nation to recognize students for achieving proficiency in multiple languages. In 2012, California awarded a Seal of Biliteracy to over 10,000 graduating high school seniors in 37 school districts. By 2019, 35 States and the District of Columbia will have adopted the Seal of Biliteracy.
 (7)Students in every State should be able to benefit from a Seal of Biliteracy program. 3.State Seal of Biliteracy program (a)EstablishmentThe Secretary of Education shall award grants to States to establish or improve, and carry out a Seal of Biliteracy program to recognize student proficiency in speaking, reading, and writing in both English and a second language.
 (b)Grant applicationIn order to receive a grant under this section, a State shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require, including—
 (1)a description of the criteria a student must meet to demonstrate proficiency in speaking, reading, and writing in both English and a second language;
 (2)assurances that a student who meets the requirements under paragraph (1)— (A)receives a permanent seal or other marker on the student’s secondary school diploma or its equivalent; and
 (B)receives documentation of proficiency in the student’s official academic transcript; and (3)assurances that a student is not charged a fee for submitting an application under subsection (c).
 (c)Student participation in a Seal of Biliteracy programTo participate in a Seal of Biliteracy program, a student must submit an application to the State that serves the student at such time, in such manner, and containing such information and assurances as the State may require, including assurances that the student—
 (1)will receive a secondary school diploma or its equivalent in the year the student submits an application; and
 (2)has met the criteria established by the State under subsection (b)(1). (d)Student eligibility for applicationA student who gained proficiency in a second language outside of school may apply to participate in a Seal of Biliteracy program under subsection (c).
 (e)Use of fundsGrant funds made available under this section shall be used for— (1)the administrative costs of establishing or improving, and carrying out a Seal of Biliteracy program; and
 (2)public outreach and education about such program. (f)Grant terms (1)DurationA grant awarded under this section shall be for a period of 2 years, and may be renewed at the discretion of the Secretary.
 (2)RenewalAt the end of a grant term, the recipient of such grant may reapply for a grant under this section. (3)LimitationsA grant recipient under this section shall not have more than 1 grant under this section at anytime.
 (4)Return of unspent grant fundsNot later than 6 months after the date on which a grant term ends, a recipient of a grant under this section shall return any unspent grant funds to the Secretary.
 (g)ReportNot later than 9 months after receiving a grant under this section, a grant recipient shall issue a report to the Secretary describing the implementation of the Seal of Biliteracy program for which the State received such grant.
 (h)DefinitionsIn this section: (1)ESEA definitionsThe terms secondary school, Secretary, and State have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Second languageThe term second language means any language other than English, including Braille and American Sign Language. (3)Seal of Biliteracy programThe term Seal of Biliteracy program means any program established or improved, and carried out with funds received under this section.
 (i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2020 through 2024 to carry out this section.
			